There is only one question presented in this cause, and that is the correctness of the computation of the interest. It is unnecessary for us to set out the contract upon which this computation is based, as the parties to the action as well as the trial court agree on the amount borrowed, rate of interest, and premium to be charged. On May 1, 1906, the Midland Savings   Loan Company loaned defendants the sum of $1,000, under an agreement that the loan should bear interest at $6.25 monthly from May 1, 1906, until maturity. This action was brought on April 3, 1911, default having been made prior thereto, and the interest during that period of time would amount to $368.75. The premium, according to the contract, was to be paid at the rate of $3.75 per month, and this, computed from May 1, 1906, until the date this suit was instituted, would amount to $221.25. The loan company paid insurance on this property amounting to $27.25, making a total charge to April 3, 1911, of $1,617.25. Defendants paid monthly the sum of $26.50  — $6.25 as interest, $3.75 as premium together with $16.50 applied on stock payments, making a total amount paid for all purposes of $1,288.95, leaving a balance due plaintiff on April 3, 1911, of $328.30. Under the terms of the contract this amount would bear interest at the rate of 7 1/2 per cent. per annum, and computed from April 3, 1911, the day on which the suit was instituted, until March 8, 1912, the date of judgment, the interest would amount to $22.91, which, together with the sum of $100 attorney's fees, would leave a balance due plaintiff on March 8, 1912, of $451.21.
The judgment of the trial court is therefore modified, in so far as the amount involved is concerned, and judgment is rendered in favor of plaintiff and against defendants for the sum of $351.21, with interest at 7 1/2 per cent. from March 8, 1912, and *Page 268 
$100 attorney's fees. The cause should therefore be affirmed, as modified.
By the Court: It is so ordered.